Citation Nr: 1426505	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  05-32 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to May 5, 2008 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989 and from January 1991 to July 1992.  

This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from February 2005, September 2007, and October 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

RO hearings were conducted in May 2006, December 2008, and February 2010.  In September 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of each hearing are of record.  

In February 2012, the Board denied an evaluation in excess of 10 percent prior to September 24, 2008 for superficial peroneal neuropathy of the left lower extremity; denied an evaluation in excess of 10 percent prior to September 24, 2008 for left knee post traumatic arthritic degenerative changes, quadriceps atrophy, and patellofemoral pain syndrome; denied an evaluation in excess of 20 percent prior to September 24, 2008 for left knee laxity and subluxation; granted an effective date of October 28, 2002 for a separate 20 percent evaluation for left knee laxity and instability; denied an effective date earlier than March 3, 2006 for a separate compensable rating for a left knee scar; and dismissed the appeal on a claim of clear and unmistakable error (CUE) in October 1992 and October 1994 decisions which failed to assign a separate compensable rating for left knee laxity and subluxation.  The Board also remanded the issue of entitlement to an effective date prior to May 5, 2008 for TDIU.  

There was substantial compliance with the remand directives and the case has since returned to the Board.  The earlier effective date for TDIU is the only issue remaining for consideration at this time.  

The Virtual VA and VBMS folders have been reviewed.  


FINDINGS OF FACT

1.  A claim for TDIU was received October 28, 2003 as part of a claim for increased rating for service-connected disability; there is no document in the claims file prior to that date that could be construed as a claim, formal or informal, for TDIU.

2.  The earliest date of entitlement to TDIU is more than one year prior to the date of claim.


CONCLUSION OF LAW

The criteria for an effective date of October 28, 2003, but no earlier, for a grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in October 2005, April 2007, and July 2007, VA notified the Veteran of the evidence necessary to substantiate a claim for TDIU and of how VA assigns effective dates.  As entitlement to TDIU has been granted, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  The appeal regarding an earlier effective date is a "downstream" issue in that it arose following the initial grant of benefits.  The issue was most recently readjudicated in the April 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, VA medical center records, identified private medical records, and Social Security Administration (SSA) records.  

Pursuant to the February 2012 remand, VA requested the Veteran's vocational rehabilitation records.  The Veteran's counseling/evaluation/rehabilitation (CER) folder was subsequently received.  It was noted, however, that the original CER was missing and that this volume was recreated in January 2012.  

The Veteran underwent numerous examinations throughout the appeal period and an advisory opinion was obtained from VA's Compensation Service.  The Board acknowledges the Veteran's contentions that this opinion is inadequate and "fatally flawed".  Regardless, as VA's Compensation Service has already considered and assigned an earlier award of TDIU on an extraschedular basis in the first instance, the Board does not find it necessary to obtain further opinion on this matter.  

The Veteran submitted extensive argument in support of his appeal.  The Veteran was also provided an opportunity to provide testimony on this issue.  The VLJ's actions at the September 2011 hearing supplement the VCAA and comply with any hearing-related duties.  See 38 C.F.R. § 3.103.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Laws and Regulations

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  Section 5110(b)(2) provides an exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.

The United States Court of Appeals for Veterans Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). 






Factual Background

Initially, the Board notes that it has reviewed 16 volumes of evidence, the vocational rehabilitation folder, and virtual folders.  The record contains countless repeat submissions and duplicate evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

The factual background set forth and the analysis section below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

In June 1992, the Veteran submitted his original claim (VA Form 21-526).  In a June 1992 rating, the RO determined that the Veteran was not entitled to vocational rehabilitation training.  In July 1992, the Veteran submitted another VA Form 21-526.  In October 1992, the RO granted a 10 percent evaluation for a left knee disability, characterized as status post anterior cruciate ligament reconstruction left knee with post-traumatic arthritic degenerative changes, from July 11, 1992.   Following a VA future examination, a confirmed rating decision was issued in October 1994.  

A VA vocational rehabilitation counseling record shows that sessions began on February 11, 2002 and that the Veteran was entitled to the Chapter 31 benefit.  It was noted that he had an impairment to employability due to problems with his left knee which reportedly affected his concentration and ability to maintain a productive work pace.  He had difficulty maintaining regular employment and had periods of unemployment and economic insecurity over the past 2 years.  It was noted that his service-connected disability materially contributed to the impairment and that he had not overcome the effects of this impairment.  Considering he had been unemployed since March 2001 and was receiving general relief, a serious employment handicap was identified.  After several months of vocational exploration and planning, vocational feasibility was not conclusively determined.  

In March 2003, the Veteran submitted claims for service connection for a head injury, eye injury and depression.  He also requested an increase in his left knee disability.  In April 2003, the Veteran indicated that he wished to withdraw all pending claims.  

On October 28, 2003, the Veteran submitted a claim for increase as well as service connection for additional disabilities.  The claims folder contains a statement wherein the Veteran requested consideration of unemployability based on continuous marginal employment due to service-connected disability since July 1992 and serious employment handicap.  Based on its position in the claims folder, it appears that this statement was part of the submission received on October 28, 2003.

In February 2004, the RO sent a VCAA letter addressing the claim for increase.  There is no indication that the Veteran was sent a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or otherwise asked to complete one at that time.

In February 2004, the Veteran asked to withdraw certain claims for compensation.  The reason for the withdrawal was to resubmit the claims with appropriate rating codes and supplemental records.  He also asked to continue some claims, but the TDIU claim was not referenced.  Approximately 2 weeks later, the Veteran resubmitted the withdrawn claims.  

In March 2005, the Veteran submitted a VA Form 21-8940.  At that time, he reported that he could not work due to his left knee.  He indicated that his disability affected full time employment as of July 1992, but that he last worked full time in February 2005for 10 days.  In the 5 years prior, he identified only odd jobs performed for his mother.  He reported 4 years of college and training in avionic mechanics.  The Board notes, however, that recent vocational rehabilitation records state that "although the [V]eteran reports having a BA Degree, transcripts should be provided to the VA VRC to support his information as his ABLE testing scores were below average for academic training."

A September 2005 physical assessment indicates that the Veteran could participate in employment or training on a part-time basis (20 hours per week).  

A March 2008 statement from the executive director of a community services agency indicates that "[b]ased on our client/caseworker relationship, it is my opinion that [the Veteran] is unable to earn a livelihood from his service connected disability."  The VA counseling record was cited in support of this statement.

An April 2008 physical assessment, completed by Dr. S.A., indicates that the Veteran is not capable of participating in work or a rehabilitation training program.  Office work was contraindicated because he cannot concentrate and he was unable to do mechanical work or operate machinery.

In a May 2008 "Loan Discharge Application, Total and Permanent Disability," Dr. S.A. identified the Veteran's disability as osteoarthritis and neuropathy.  It was noted that the Veteran's medical condition prevented him from working and earning money in any capacity beginning in July 1992.

SSA records include a May 2008 statement by Dr. W.G. indicating that the claimant could do at least sedentary work.  The physician did not find the Veteran credible because he had been observed with no impairment in walking.  He felt that a Residual Functional Capacity (RFC) could be given for sedentary work.

A RFC signed by Dr. A.P. in May 2008 notes an employment handicap as of February 2002.

SSA records include a June 2008 "Request for Corrective Action" which notes that:

The RFC is a function-by-function assessment based upon all of the relevant evidence of an individual's ability to do work-related activities and represents the most that and (sic) individual can do despite his/her limitations.

Following a discussion and analysis of relevant evidence, it was determined:

...that an RFC is reasonably supported for lift/carry 10 pounds occasionally and less than 10 pounds frequently, stand/walk less than 2 hours (1.5 hours) in an 8-hour workday, and sit less than 6 hours (4 hours) in an 8-hour workday.  Push/pull is limited in the lower extremities.  Posturally, all functions are limited to occasional, except climbing ladders/ropes/scaffolds, kneeling, and crawling are precluded.  This RFC represents a significantly eroded occupational base for sedentary work (less than sedentary).  ...  Although medical onset may be reasonably established prior to the AOD, the AOD of 04/01/2001 will be the onset date since this is also the date last worked.  

SSA ultimately determined that the Veteran was entitled to disability benefits with a disability onset date of April 2001 based on a primary diagnosis of osteoarthrosis and allied disorders.  

An October 2008 statement from Dr. S.A. indicates that the Veteran's left leg disability contributed to his inability to work.  It further states that the Veteran had exhausted all possibilities for work and that he had "been below poverty and unable to secure a normal work schedule since he became disabled or employment-handicap as prescribed by his rehabilitative counselor and prevents him from working in any capacity."

In October 2008, the RO granted entitlement to TDIU effective September 24, 2008.  The rating decision stated that the effective date was assigned because this was the earliest date that he was unable to work and met the schedular requirements for TDIU.  The Veteran disagreed with the effective date and perfected an appeal of this issue.

In October 2009, the RO requested an advisory opinion from the Director, Compensation Service on various effective date issues.  In December 2009, the Director responded.  He discussed relevant evidence and noted that the completed VA Form 21-8940 showed the Veteran last worked full-time in February 2005.  In pertinent part, he concluded as follows: 

Evidence shows the Veteran has been determined to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Generally, effective dates are assigned based on the date of receipt of claim or the date entitlement arose, whichever is later (38 C.F.R. § 3.400).  The earliest date of definitive evidence of unemployability due to service connected disability is found in the copy of the form entitled Total and Permanent Disability... signed and dated by Dr. [S.A.] on May 5, 2008.  Consequently, an earlier effective date of May 5, 2008, is warranted under 38 C.F.R. § 4.16(b) for the grant of entitlement to Individual Unemployability.  

In December 2009, the RO assigned an effective date of May 5, 2008, for the award of TDIU benefits.  

In a November 2010 statement, the Veteran reported that employment identified on his 2005 VA Form 21-8940 was "odd jobs" and should not be considered income since he only worked at his mother's house and did not draw any income.  At the hearing, the Veteran testified that the last job he had was in 2001.  




Analysis

The Veteran asserts entitlement to an effective date prior to May 5, 2008 for the award of TDIU benefits.  In an April 2008 statement, the Veteran argued that since 1991, his service-connected disability has interfered with his ability to work.  Specifically, that he has only been able to work part-time or temporary positions, that he has lived below the poverty level, and that he has been unemployed since March 2001.

In a March 2011 statement, the Veteran argued that the earliest definitive date of unemployability was in July 1992, the day following discharge.  

At the September 2011 hearing, the representative argued that the effective date should be in October 2003.

In the October 2011 informal hearing presentation, the representative argued that TDIU should be granted "from his October 2003 date of claim, if not from October 2002."  Alternatively, the representative suggested September 2005 and April 2008 because on both those dates, the medical examiners determined the Veteran was unemployable with the only referenced disabilities being service-connected.  

As set forth, a determination was made by the Director, Compensation Service that the Veteran was entitled to an award of TDIU effective May 5, 2008 under 38 C.F.R. § 4.16(b).  In addressing the merits of the appeal, the Board must follow 38 U.S.C.A. § 5110 and make determinations as to the date of claim and the earliest date as of which entitlement to a TDIU is shown.
 
In October 1994, a rating decision was furnished confirming the 10 percent evaluation for left knee disability.  The Veteran did not disagree with this rating.  The Veteran next submitted claims in March 2003, but withdrew them in April 2003.  

The Veteran's VA Form 21-8940 was not received until March 2005.  However, at the time of his October 28, 2003 claim, the Veteran also requested consideration of unemployability and reported difficulty obtaining employment and marginal employment.  A claim for TDIU is found at this time.  See Rice.  

The Board has considered the evidence of record or constructively of record prior to October 28, 2003, but does not find any document that could reasonably constitute an informal claim for TDIU.  In this regard, the Board notes that the VA counseling record does not show intent to seek a total rating.  

Having determined that the date of claim is October 28, 2003, the Board must next consider when entitlement to TDIU was established.  

In making this determination, the Board observes that the schedular requirements for TDIU were not met until September 24, 2008.  At that time, the Veteran was service-connected for status post ACL ligament reconstruction with arthritic changes, quadriceps atrophy, and patellofemoral pain syndrome (10 percent from July 11, 1992; 40 percent from September 24, 2008); left knee laxity and instability (20 percent from October 28, 2002); superficial peroneal neuropathy left lower extremity (10 percent from October 28, 2003; 20 percent from September 24, 2008); left anterior knee scar (10 percent from March 3, 2006); and pterygium, left eye (0 percent from October 28, 2003).

The combined evaluation for the Veteran's service-connected disabilities was: 10 percent from July 11, 1992; 30 percent from October 28, 2002; 40 percent from October 28, 2003; and 70 percent from September 24, 2008.  

As set forth, the Veteran's combined evaluation was 40 percent as of the date of claim (October 28, 2003) and as of the date TDIU was awarded on an extraschedular basis (May 5, 2008).  In reviewing pertinent evidence, the Board does not see any significant change in the Veteran's service-connected disability or his ability to obtain or maintain employment during this time period.  

The Board notes that the Compensation Service apparently considered the Veteran employable based on his statement that he last worked full-time in February 2005.  The Veteran, however, reported that this was 10 days of employment.  This is clearly not substantially gainful employment and his assertions that he was unable to work full-time are supported by his SSA earnings record.  

Pursuant to 38 U.S.C.A. § 5110(b)(2), the Board must also consider the earliest date unemployability due to service-connected disability was established and whether that was within one-year of the date of claim.  

In reviewing the claims folder, there is conflicting evidence regarding employability.  That is, there was some disagreement as to whether the Veteran was able to perform sedentary work.  Evidence of record suggests that he last worked in either March or April of 2001.  The Veteran underwent numerous functional capacity assessments in connection with his Social Security claim and was eventually found to have a disability onset date of April 2001.  The Board acknowledges that its criteria for unemployability differ from SSA's.  Nonetheless, the overall evidence supports a finding that the earliest date of unemployability is more than one-year prior to the October 2003 date of claim.  The date of claim controls as the effective date.  See 38 U.S.C.A. § 5110(b).  


ORDER

TDIU is granted effective October 28, 2003, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


